DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims Status
Claims 1-20 are under examination.

Preliminary Amendment
	It is noted that the applicant filed amended drawings on 09/15/2020 after the application filing date of 07/16/2020.  The drawings submitted on 09/15/2020 do not include any new matter, they have only been adjusted to improve readability. 

Specification
The disclosure is objected to because of the following informalities:
Paragraph numbers are repeated: 
paragraphs 0001-0016 occur on pages 1-3 and 3-5 
paragraphs 0017-0028 occur on pages 5-6 and 6-8. Please renumber accordingly.
Paragraph 0029 is out of order (Page 35).  Please renumber accordingly.
Page 4, paragraph 0004, line 7: “ling” should read “long”
Page 6, paragraph 0028, line 4: “For” should be omitted.
 Page 7, paragraph 0018, line 1: “can refer to a refers” should read “can refer to”
Page 21, paragraph 0064, line 14 “whit eoil” should read “white oil”
Page 42, paragraph 00137, line 4: “understand” should read “understood”

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show 304 (administering) and 10 (subject) as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 3, 13 and 15 are objected to because of the following informalities: 
Claim 3 contains the acronym EDTA and claim 15 contains the acronym R.O. and the full name of these acronyms should appear for clarity in each claim.  
Claim 13, line 2: “extract is derived” should read “extract that is derived”
Claim 13, line 22: “toruloides ,” should read “toruloides,”
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 16 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 	The term “about” in claims 9, 16 and 18 is a relative term which renders the claims indefinite. The term “about” is not defined by the claims, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Regarding claim 16, the use of “up to about 4% by weight of cobalt lactate and/or cobalt acetate” and “up to about 7% by weight of essential oil composition” has rendered these quantities indefinite. This is owed to the fact that “about” is subjective.  It is not clear how similar to 4 or 7 a value must be to be “about” each value.  No definition was provided to guide the practitioner to the boundaries of these phrases.  Thus, there are multiple interpretations, from person to person, of the amplitudes recited.  Thus, the claims are indefinite.  
For examination purposes the examiner has interpreted: “up to about 4%” to mean up to 4% and “up to about 7%” to mean up to 7%.  
Regarding claims 9 and 18, the use of “about 25 microns or less” has rendered this quantity indefinite. This is owed to the fact that “about” is subjective.  It is not clear how similar to 25 a value must be to be “about” each value.  No definition was provided to guide the practitioner to the boundaries of these phrases.  Thus, there are multiple interpretations, from person to person, of the amplitudes recited.  Thus, the claims are indefinite.
For examination purposes the examiner has interpreted “about 25 microns or less” to mean up to 25 microns. 
The applicant may overcome these rejections by amending the claim to remove the subjective term, or by providing evidence that the meaning of the term can be ascertained by one of ordinary skill in the art when reading the disclosure.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Both claims 1 and 10 include the limitation “one or more fibers.”  When one chooses this embodiment in claim 1, it is not further limited by the language of dependent claim 10. Thus, not all embodiments of claim 10 further limit the claim on which it depends and the claim is rejected here.
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 10-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Claims 1-4 and 6 are directed to a feed composition comprising mineral compounds and essential oils.  Thyme is a naturally occurring edible plant and Stahl-Biskup (Thyme: The Genus Thymus, 2002) teaches that the thyme plant contains essential oils (page 75); and mineral compounds containing metal Ca, K, Mg and Fe (page 220), acetate (page 78, Figure 3.2) and oxides (page 94, table 3.2).  The feed composition comprising mineral compounds and essential oils is not markedly different from its naturally occurring counterpart, thyme plant, because they contain the same natural components.  
Claims 7, 8, 10 and 11 are directed to a feed composition comprising an essential oil and an emulsifier and fiber, larch arabinogalactan.  Larch is a naturally occurring plant and Baldan (Larix decidua Bark as a Source of Phytoconstituents: and LC-MS Study. Molecules. 2017) teaches that larch is an edible tree containing essential oils and larch arabinogalactan (Introduction). The feed composition comprising an essential oil and an emulsifier and fiber, larch arabinogalactan, is not markedly different from its naturally occurring counterpart, the larch tree, because they contain the same natural components.  
Claims 12 and 13 are directed to yeast extracts.  Yeast are naturally occurring fungi and yeast extracts are merely the contents of the yeast without the cell wall.  The yeast extracts are not markedly different from their naturally occurring counterpart, yeast, because they are merely a portion of the whole.
Claims 14 and 15 are directed to a carrier of reverse osmosis water.  Reverse osmosis water is merely water with unwanted molecules and large particles removed.  The reverse osmosis water is not markedly different from its naturally occurring counterpart, water, because it is merely a portion of the whole.  Importantly, water will be found in thyme, larch and yeast, for example, as it is a well-known component of all cell cytoplasms.
These judicial exceptions (i.e. product of nature) are not integrated into a practical application because removing components from a product of nature does not add a meaningful limitation as it is merely separating the whole into its more basic parts. Furthermore, the claims rejected above are product claims and require no method steps such that a practical application need even be present.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because there is no difference between the claimed and naturally occurring: mineral compounds, essential oils, emulsifiers, fibers, yeast extracts and reverse osmosis water-containing products.  The claimed mineral compounds, essential oils, emulsifiers, fibers, yeast extracts and reverse osmosis water do not have markedly different characteristic from what occurs in nature, the natural products discussed above, and thus the claims  read on or contain embodiments that are “product of nature” exceptions. Nothing in the claims renders them significantly more and thus, the claims are rejected here.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 17 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuester (An Evaluation of Feeding a Blend of Essential Oils and Cobalt Lactate to Lactating Dairy Cows, South Dakota State University Electronic Theses and Dissertation, 2016).
Regarding claims 1, 17 and 19 Kuester teaches “a blend of essential oils and cobalt lactate in the diet of lactating dairy cows…” (page 2, lines 1-2), which reads on the claim limitations of: a method of administering  and a feed composition comprising: one or more of the following components:(a) one or more mineral compounds; (b) one or more essential oils; (c) one or more emulsifiers; (d) one or more fibers; and (e) one or more yeast extracts because Kuester’s term “diet” is equivalent to a feed composition being administered to an animal and cobalt lactate is considered a mineral compound (instant specification page 2, paragraph 006). 
Regarding claim 2,  Kuester teaches an “Ingredient composition of the total mixed ration” which includes EOC, which Kuester defines as an “essential oil and cobalt lactate blend” (Table 1, page 40), which reads on the claim limitations of “the feed composition of claim 1, wherein the one or more mineral compounds include one or more of lithium, sodium, magnesium, aluminum, potassium, calcium, scandium, titanium, vanadium, chromium, manganese, iron, cobalt, nickel, copper, zinc, selenium, rubidium, strontium, zirconium, molybdenum, silver, tin, iodine, gold, and chitosan” because Kuester’s “Ingredient composition of the total mixed ration” is equivalent to a feed composition and cobalt lactate is a mineral compound (see above) that meets the limitation set forth in claim 2 of cobalt.  
Regarding claims 3 and 5,  Kuester teaches an “Ingredient composition of the total mixed ration” which includes EOC, which Kuester defines as an “essential oil and cobalt lactate blend” (Table 1, page 40), which reads on the claim limitations of claims 3 and 5 with respect to cobalt lactate.  
Regarding claim 4,  Kuester teaches cows fed a total mixed ration (TMR), a feed composition, (page 21, line 1 and Table 1) containing an essential oil and cobalt lactate blend (EOC1 in Table 1).  Kuester further teaches that cobalt supplementation can also occur with cobalt carbonate, Holstein cows were assigned to one of five treatments including group 2) 25 mg/d supplementary Co carbonate…” (Page 18, lines 15-16), which reads on the claim limitation cobalt carbonate, made from pairing a mineral of claim 2 with a counter ion of claim 4.  Kuester’s “treatment” is equivalent to a feed composition as the cobalt carbonate is given as a dietary supplement and Co carbonate is a mineral compound (instant specification page 2, paragraph 0006).

 Claims 1, 6-10, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lamb (CA3133602A1 Essential oil composition and method of making same, 2016).
Regarding instant claims 1, 6, and 8, Lamb teaches the feed composition of their claim 1 (a composition comprising one or more essential oils and an emulsifier; Lamb claim 1, pg. 28, replacement sheet 25), wherein the one or more essential oils include one or more of cinnamon essential oil, thyme essential oil, oregano essential oil, lavender essential oil, bay leaf essential oil, cinnamon leaf essential oil, laurel leaf essential oil, lemon grass essential oil, spearmint essential oil, peppermint essential oil, rosemary essential oil, and clary sage essential oil (oregano, thyme and cinnamon paragraph 0005 and claim 2).
Regarding instant claims 7 and 10, Lamb teaches the feed composition of claim 1 (see above), wherein the emulsifiers are selected from larch arabinogalactan, propylene glycol alginate, xanthan gum, or a combination thereof (paragraph 0054). Claim 1 of Lamb includes larch arabinogalactan specifically.  This molecule is both an emulsifier and a fiber of the instant claims, and therefore meets the limitations of both claims 7 and 10.  
Regarding instant claim 9, Lamb teaches the feed composition of instant claim 8 (see above), wherein the one or more essential oils are present as an emulsion and an average particle size of the one or more essential oils in the emulsion is about 25 microns or less (Lamb claim 1, replacement sheet 25).
Regarding instant claim 14, Lamb teaches the feed composition of claim 1 (see above), further comprising a carrier (Lamb paragraph 0037, line 9-10). 
Regarding instant claim 15, Lamb teaches the feed composition of claim 14 (see above), wherein the carrier is R.O. water (Lamb paragraph 0047, line 5-7).
Regarding instant claims 17 and 19 Lamb teaches a method of administering a feed composition, comprising: administering a feed composition to a subject (Lamb paragraph 0005, line 5), wherein the composition can comprise essential oils and further include one or more emulsifiers (paragraph 0005, lines 1-3; Lamb claims 19-21, replacement sheet 27). This meets the claim limitation of claim 17 by feeding a subject one or more essential oils and one or more emulsifiers.  Regarding claim 19, Lamb further teaches, wherein the subject is an animal (Lamb paragraph 0005, line 5). 
Regarding claim 20, Lamb teaches the method of claim 17 (see above), wherein the emulsifiers are selected from larch arabinogalactan, propylene glycol alginate, xanthan gum, or a combination thereof (Lamb paragraph 0054). 

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auclair (US PGPub US 2015/0297632 A1, published 10/22/2015).
Regarding instant claims 1 and 12, Auclair teaches the feed composition (paragraph 0031) of instant claim 1 (chitin as fiber, claim 1 and essential oils, claim 6). With respect to the limitation that "the one or more yeast extracts include at least one yeast extract without a cell wall", AuClair discloses the feed composition may contain an agent for stimulation immunity and the agent may be yeast hulls or yeast extract (paragraphs 0020-0031). AuClair discloses yeast hull is the yeast cell wall (paragraph 0089). AuClair discloses yeast extract is the soluble fraction of yeast (paragraph 0090). Therefore, AuClair's yeast extract is encompassed within the breadth of the recited "at least one yeast extract without a cell wall". This composition may be a food composition (paragraph 0031).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Lamb (CA3133602A1 Essential oil composition and method of making same).
Regarding claim 11, Lamb teaches that their composition can comprise additional components including carriers, emulsifiers, and stabilizers, among others (paragraph 0037).  Lamb further teachers that “suitable emulsifiers include polydextrose, chitin, psyllium, methyl-cellulose, hydrolyzed guar, guar, soy polysaccharide, oat bran, pectin, inulin, ctooligosaccharides (FOS), xanthan gum, alginate, chemically modified cellulosic, Acacia, and gum Arabic” (Lamb paragraph 0054) which reads on the claim limitations “the feed composition of claim 10 (see above), wherein the one or more fibers are selected from larch arabinogalactan, tannin compounds, polydextrose, chitin, psyllium, methy]- cellulose, hydrolyzed guar, guar, soy polysaccharide, oat bran, pectin, inulin, Fructooligosaccharides (FOS), xanthan gum, alginate, sodium alginate, chemically modified cellulosic, Acacia, gum Arabic, and propylene glycol alginate” because even though Lamb refers to polydextrose, chitin, etc. as emulsifiers and the instant application refers to them as fibers; polydextrose, chitin, etc. possess the same properties despite being described with different terms (fiber vs emulsifier).   Lamb also discloses that when an essential oil is combined with an emulsifier it can increase the efficacy of an oil and make the composition more palatable (paragraph 0051).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to select an emulsifier from the above list in order to increase the efficacy of an essential oil and make the composition more palatable

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Auclair (US PGPub US 2015/0297632 A1, published 10/22/2015).
Regarding claim 13,  Auclair teaches the feed composition of claim 1 (see above), wherein the one or more yeast extracts include at least one yeast extract is derived from yeast cells selected from Saccharomyces cerevisiae, Saccharomyces chevaiieri, Saccharomyces delbrueckii, Saccharomyces exiguus, Saccharomyces fermentati, Saccharomyces logos, Saccharomyces mellis, Saccharomyces microellipsoides, Saccharomyces oviformis, Saccharomyces rosei, Saccharomyces rouxii, Saccharomyces sake, Saccharomyces uvarum Beij'er, Saccharomyces willianus, Saccharomyces sp. , Saccharomyces ludwigii, Saccharomyces sinenses, Saccharomyces bailii, Saccharomyces carlsbergensis, Schizosaccharomyces octosporus, Schizosaccharomyces pombe, Sporobolomyces roseus, Sporobolomyces salmonicolor, Torulopsis Candida, Torulopsis famta, Torulopsis globosa, Torulopsis inconspicua, Trichosporon behrendoo, Trichosporon capitatum, Trichosporon cutaneum, Wickerhamia fluoresens, Ashbya gossypii, Blastomyces dermatitidis, Candida albicans, Candida arborea, Candida guillermondii, Candida Krusei, Candida lambxca, Candida lipolytica, Candida par akrusei, Candida par apsilosis, Candida par apsilosis, Candida pseudotropicalis, Candida pulcherrima, Candida robusta, Candida rugousa, Candida utilis, Citeromyces matritensis, Crebrothecium ashbyii, Cryptococcus laurentii, Cryptococcus neoformans, Debaryomyces hansenii, Debaryomyces — kloeckeri, Endomycopsis fibuligera, Eremothecium ashbyii, Geotrichum candidum, Geotrichum ludwigti, Geotrichum robustum, Geotrichum suaveolens, Hansenula anomala, Hansenula arabitolgens, Hansenula jadinii, Hansenula saturnus, Hansenula schneggii, Hansenula subpelliculosa, Kloeckera apiculata, Lipomyces starkeyi, Pichia far inosa, Pichia membranaefaciens, Rhodosporidium toruloides , Rhodotorula aurantiaca, Rhodotorula glutinis, Rhodotorula minuta, Rhodotorula rubar, and Rhodotorula sinesis (Saccharomyces genus, Auclair paragraph 0091). Auclair further teaches the yeast extracts of their feed composition are used for stimulating immunity (paragraph 0028) and the preferred yeast for preparing the extract is Saccharomyces cerevisiae (paragraph 0092). Therefore, it would have been obvious to select a yeast extract from the Saccharomyces genus for inclusion in the feed composition of the instant claims in order to stimulate the immunity of the subject.

Claims 1 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Lamb (CA3133602A1 Essential oil composition and method of making same) in view of Pretz (Improving Feed Efficiency through Forage Strategies for Increasing Dairy Profitability and Sustainability, 2016).
Regarding claims 1, 16 and 17; Lamb discloses their compositions can act as nutritional and feed supplements (paragraph 0004) including one or more essential oils and an emulsifier (Lamb claim 1, replacement sheet 25) and that this composition can be administered to animals (paragraph 0005), wherein animals are defined as all living organisms including humans (paragraph 0026). This same definition of animals is provided in the instant spec (paragraph 0029) and would include ruminants. This satisfied the claim limitations set forth in instant claim 1 and claim 17.   Regarding the limitations of claim 16, Lamb further discloses wherein the composition includes up to about 7% by weight of essential oil composition (5 wt% essential oil; Lamb paragraph 0067).  Regarding the limitations of claim 18, Lamb discloses wherein the feed composition comprises: an essential oil composition comprising at least one of cinnamon essential oil, thyme essential oil, and oregano essential oil (Lamb claim 2, replacement sheet 25).; and one or more emulsifiers wherein the one or more essential oils are present as an emulsion and an average particle size of the one or more essential oils in the emulsion is about 25 microns or less (Lamb claim 19, replacement sheet 27). 
Lamb does not disclose the feed composition including at least one of cobalt lactate and cobalt acetate (instant claim 18) up to about 4% by weight of cobalt lactate and/or cobalt acetate (instant claim 16).
Pretz, also in the field of animal feed compositions and studying dairy cows (ruminants), teaches a diet including a 1% cobalt-lactate product, which was found to result in increased ruminal molar concentrations of acetate (Pretz Abstract, page xii). Pretz further discloses that acetate is necessary for the production of milk fat and low acetate levels can lead to milk fat depression (page 6, lines 11-13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have combined the 5 wt% essential oil composition of Lamb with the 1% cobalt lactate diet of Pretz in order to provide increased ruminal molar concentrations of acetate, necessary for the production of milk fat, and in order to avoid low acetate levels which can lead to milk fat depression.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 2, 3-5, 6, 7, 10, 11, 17 and 19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 16, 17 and 19 of copending Application No. 16/749,144. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding the instant application claims 1, 6, 10, 17 and 19; the claims of the copending application are species of the broader claims in the instant application. Instant application claims 1 and 10 recite a feed composition comprising one or more fibers. The copending application claim 11 recites a composition for animal feed containing a prebiotic fiber (fiber).  Instant claims 17 and 19 recite a method of administering a feed composition with one or more mineral compounds or one or more fibers, etc.  while the copending application claims a method of administering a feed composition with calcium lactate (mineral compound) and a prebiotic fiber of larch arabinogalactan (fiber). Regarding the instant application claims 1 and 6, claim 16 of the copending application recites a composition for animal feed containing one or more essential oils with the species specified in copending claim 11, while claims 1 and 6 of the instant application recites a feed composition comprising one or more essential oils.
Regarding the instant application claims 2, 3, 5, 7, 11 and 20; the claims of the copending application are species selected from the groups listed in the instant application. In claim 11 the copending application recites a composition for animal feed containing cobalt lactate, this is one selection from the groups presented in claims 2, 3 and 5 of the instant application.  In claim 12 the copending application recites a composition for animal feed containing a prebiotic fiber, larch arabinogalactan, this is one selection from the groups presented in claims 7, 11 and 20 of the instant application.  
Regarding instant application claim 4; claim 14 of the copending application recites the addition of one or more electrolytes, where the specification defines electrolyte as “not particularly limited and can include, for example, one or more of sodium, potassium, calcium, magnesium, and phosphate. The electrolyte can be provided in the form of a compound or in ionic form” (parapgraph 0036). This reads on the limitations of claim 4 of the instant application because it satisfies the limitation of a mineral compound including one or more sulfates, etc.  For example, potassium sulfate would satisfy both the claims.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 8, 9, 12-16, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11, 12, 14, 16 and 18  of copending Application No. 16/749,144 in view of Lamb, Kuester, Auclair and Pretz cited above.  
Regarding instant claims 8 and 9, claims 12 and 16 of the copending application recite a composition for animal feed further comprising larch arabinogalactan (disclosed as an emulsifier in the instant application) or further comprising an essential oil.  Lamb (CA3133602A1 Essential oil composition and method of making same) teaches the feed composition of instant claims 8 and 9 (see above 102 rejection), wherein the one or more essential oils are present as an emulsion and an average particle size of the one or more essential oils in the emulsion is about 25 microns or less (Lamb claim 1, replacement sheet 25).  Based on Lamb’s teachings, it would have been an obvious variation of the copending application to combine the essential oil and the emulsifier together in a feed composition to obtain predictable results with the recited particle size.  
Regarding instant claims 12 and 13 requiring the addition of a yeast extract to the feed composition; since claim 11 of the copending application is an open group (comprising) it would be an obvious variant to add yeast extracts to the feed composition in view of  Auclair.  Auclair teaches an animal feed composition containing both chitin as fiber (claim 1) and essential oils (claim 6) in addition to yeast extracts as an agent for stimulation immunity (paragraphs 0020-0031). It would be obvious to one skilled in the art to combine the composition for animal feed of the copending claims with the yeast teachings of Auclair to arrive at an animal feed that stimulates immunity.  
Regarding instant claims 14 and 15, claim 17 of the copending application discloses combining the feed composition with water.  Lamb teaches the feed composition of claim 1 (see above), further comprising a carrier (Lamb paragraph 0037, line 9-10), wherein the carrier is R.O. water (Lamb paragraph 0047, line 5-7). It would be obvious to one of ordinary skill in the art to use reverse osmosis water as a carrier to obtain predictable results because reverse osmosis water is not markedly different from its naturally occurring counterpart, water, because it is merely a portion of the whole.
Regarding instant claims 16 and 18, claims 12, 14 and 16 of the copending application disclose a feed composition including an electrolyte (defined above as equivalent to mineral compound in the instant application), larch arabinogalactan (defined in instant specification as an emulsifier) or an essential oil.  Lamb discloses a feed composition including one or more essential oils and an emulsifier (Lamb claim 1, replacement sheet 25) and that this composition can be administered to animals (paragraph 0005), wherein animals are defined as all living organisms including humans (paragraph 0026). Lamb further discloses wherein the composition includes up to about 7% by weight of essential oil composition (5 wt% essential oil; Lamb paragraph 0067).  Regarding the limitations of claim 18, Lamb discloses wherein the feed composition comprises: an essential oil composition comprising at least one of cinnamon essential oil, thyme essential oil, and oregano essential oil (Lamb claim 2, replacement sheet 25).; and one or more emulsifiers wherein the one or more essential oils are present as an emulsion and an average particle size of the one or more essential oils in the emulsion is about 25 microns or less (Lamb claim 19, replacement sheet 27). 
Lamb does not disclose the feed composition including at least one of cobalt lactate and cobalt acetate (instant claim 18) up to about 4% by weight of cobalt lactate and/or cobalt acetate (instant claim 16).
Pretz, also in the field of animal feed compositions, teaches a diet including a 1% cobalt-lactate product, which was found to result in increased ruminal molar concentrations of acetate (Pretz Abstract, page xii). Pretz further discloses that acetate is necessary for the production of milk fat and low acetate levels can lead to milk fat depression (page 6, lines 11-13).
It would be obvious to one having ordinary skill in the art to combine the 5 wt% essential oil composition of Lamb with the 1% cobalt lactate diet of Pretz in order to provide increased ruminal molar concentrations of acetate, necessary for the production of milk fat, and in order to avoid low acetate levels which can lead to milk fat depression.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sandberg (PGPub US 2016/0206654 A1) teaches animal feed for livestock containing essential oils, minerals and a carrier.  Knochenmus (PGPub US 2011/0152363 A1) teaches animal feed with mineral sulfates, fiber and emulsifiers in the form of Larch arabinogalactan.  Wan (PGPub US 2018/0070612 A1) teaches animal feed with mineral compounds with one or more essential oils or emulsifiers.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARRIE GLIMM whose telephone number is (571)272-2839. The examiner can normally be reached Mon-Fri 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Leong can be reached on 571-270-1292. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.L.G./Examiner, Art Unit 4162                                                                                                                                                                                                        
/Michael Allen/Primary Examiner, Art Unit 1642